Citation Nr: 0942960	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  04-05 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for major 
depressive disorder prior to May 31, 2006. 

2.  Entitlement to a rating in excess of 30 percent for major 
depressive order as of May 31, 2006.

3.  Entitlement to an effective date earlier than May 31, 
2006 for the grant of a total disability rating based upon 
the unemployability of the individual (TDIU).

(The issues of entitlement to service connection for 
residuals of silicone leakage, increased rating for post-
operative residuals of bilateral subcutaneous mastectomies 
due to fibrocystic breast disease, earlier effective date for 
the 50 percent rating for residuals of breast surgery, and 
earlier effective date for the grant of a separately 
compensable rating for residual scarring from the Veteran's 
multiple breast surgeries are addressed in a separate 
decision.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1972 to 
October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in May 2007 
and February 2008 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina which, 
respectively, continued the prior 10 percent rating for 
depression, then granted a staged increase to 30 percent for 
depression, and granted TDIU. 

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Columbia, South Carolina 
in July 2009 to present testimony on the issues of increased 
ratings for depression and an earlier effective date for 
TDIU.  She submitted additional evidence at that time, with a 
waiver of RO consideration of that evidence.  The hearing 
transcript has been associated with the claims file.

The Board notes that the Veteran previously appeared before a 
different Veterans Law Judge (VLJ) in a video conference 
hearing in May 2006 to present testimony on separate issues.  
As identified on the cover page, these additional issues are 
addressed in a separate decision issued simultaneously by the 
VLJ who presided at the May 2006 hearing.

The issue of an earlier effective date for TDIU is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to May 31, 2006, the Veteran's depression is 
primarily manifested at a level of severity consistent with 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress.  

2.  As of May 31, 2006, the Veteran's depression is primarily 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for major depressive disorder are not met prior to 
May 31, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.130 
Diagnostic Code 9434 (2009).

2.  The criteria for a rating in excess of 30 percent for 
major depressive disorder are not met as of May 31, 2006.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.130 Diagnostic Code 9434 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

In correspondence dated in March 2007 the RO provided notice 
to the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009) and 38 C.F.R. § 3.159(b) (2009).  Specifically, the RO 
notified the Veteran of information and evidence necessary to 
substantiate the claim for an increased rating for 
depression, to include description of the information and 
evidence that VA would seek to provide, and information and 
evidence that the Veteran was expected to provide in support 
of her claim.  

According to prior case law, adequate notice for an increased 
compensation claim also required, at a minimum, that VA 
notify a claimant that to substantiate a claim, the Veteran 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
claimed condition, to include the effect that worsening has 
on his employability and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Also, if the Diagnostic Code 
under which the claimant was rated contained certain criteria 
such as a specific measurement or test result necessary to 
achieve a higher rating, VA was required to provide at least 
general notice of that requirement to the claimant.  The 
claimant was also required to be notified of the process by 
which a disability rating is determined.  Vazquez, supra. 

However, the U.S. Court of Appeals for the Federal Circuit 
recently vacated and remanded the Vazquez decision by the 
lower court.  Vazquez-Flores v. Shinseki, --- F.3d ----, 2009 
WL 2835434 (Sept. 4, 2009).  Specifically, the Federal 
Circuit held that 38 U.S.C.A. § 5103(a) does not require the 
notice of information and evidence necessary to substantiate 
a claim to be veteran-specific.  The court reasoned that 
generic notice in response to the "particular type of 
claim," i.e., a claim for an increased rating, is all that 
is required under its prior decisions.  The Federal Circuit 
further held that VA is not required to notify veterans of 
potential "daily life" evidence.  The court reasoned that, 
while "daily life" evidence may lead to evidence of 
impairment in earning capacity in some cases, the Veterans 
Claims Assistance Act and implementing regulations do not 
require such evidence for proper adjudication of an increased 
rating claim.  Ultimately, the Federal Circuit vacated the 
decision insofar as it requires VA to notify a veteran of 
alternative diagnostic codes or potential "daily life" 
evidence.  The Federal Circuit then remanded the case to the 
Court of Appeals for Veterans Claims for a determination of 
whether the notice provided to the claimant in Vazquez-Flores 
v. Peake satisfied the duty to notify in light of the 
modified analysis required.  Id.  

Due to the pending remand from the Federal Circuit, it 
remains uncertain as to what additional notice, if any, is 
now required under Vazquez-Flores v. Peake.  However, the 
Board finds that adequate notice was provided in relation to 
this Veteran's claim.  Specifically, the provided notice 
explained that the Veteran must show that her disability had 
increased in severity, described the process by which 
disability ratings are assigned, and also described the types 
of evidence that VA would consider in making this 
determination.  VA notice letter, March 2007.  

This notice letter did not include the rating criteria by 
which the Veteran's depression is rated, but at least general 
notice of these rating criteria was provided in the May 2007 
rating decision, and the text of the General Rating Formula 
for Mental Disorders was included in the February 2008 
Statement of the Case.  The Veteran's claim for an increased 
rating was then readjudicated on all the evidence in the 
August 2008, March 2009, and May 2009 Supplemental Statements 
of the Case.  Furthermore, as specific test measurements are 
not at issue, explicit notice of the diagnostic criteria is 
not required.  See Vazquez-Flores v. Peake, supra.  Thus, the 
evidence of record reflects that a reasonable person could 
have been expected to understand what was needed to support 
her claim based on notice that was provided to the Veteran 
during the course of her appeal, and the Veteran was not 
precluded from participating effectively in the processing of 
her claim.  In all, the duty to notify is fulfilled.  

VA has also done everything reasonably possible to assist the 
Veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  All identified and available treatment records have 
been secured.  The Veteran has been medically evaluated in 
conjunction with her claim.  Service treatment records have 
been associated with the claims file.  The Board acknowledges 
that separate issues have been remanded for additional 
development, to include efforts to obtain in-patient clinical 
records from the Veteran's in-service breast surgeries that 
are not of record at this time.  However, these hospital 
records and surgical reports can have no bearing on the 
issues of increased ratings for depression that are to be 
adjudicated here.  The duty to assist has been fulfilled with 
respect to the issues at hand. 


Disability Evaluation

The Veteran seeks a higher evaluation for her service-
connected depression, evaluated as 10 percent disabling prior 
to May 31, 2006 and 30 percent disabling thereafter.  
Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code (DC), the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2009). 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, as in the present case, it is appropriate 
to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Service connection was established for depression secondary 
to the Veteran's service-connected residuals of multiple 
prior breast surgeries by rating decision in May 2006 and was 
evaluated as 10 percent disabling under DC 9434.  During the 
pendency of the Veteran's appeal, the RO granted an increased 
evaluation from 10 percent to 30 percent effective May 31, 
2006, the date of the Veteran's claim for TDIU.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that on a claim for an original or increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law or regulations, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id. Thus, the issue remains in 
appellate status and the Board will now address entitlement 
to a rating in excess of 10 percent prior to May 31, 2006, 
and entitlement to a rating in excess of 30 percent 
thereafter.

Under the rating criteria for mental disorders, a 10 percent 
rating is appropriate where it is found that occupational and 
social impairment is due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or where 
symptoms are controlled by continuous medication.  38 C.F.R. 
§ 4.130 (2009).

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss.  Id.  

A higher 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.  

A total rating (100 percent) requires total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.  

The "such symptoms as" language of the diagnostic codes for 
mental disorders in 38 C.F.R. § 4.130 means "for example" 
and does not represent an exhaustive list of symptoms that 
must be found before granting the rating of that category.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
However, as the Court also pointed out in that case, 
"[w]ithout those examples, differentiating a 30% evaluation 
from a 50% evaluation would be extremely ambiguous."  Id.  
The Court went on to state that the list of examples 
"provides guidance as to the severity of symptoms 
contemplated for each rating."  Id.  Accordingly, while each 
of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  Put another way, the severity represented by those 
examples may not be ignored.

Prior to May 31, 2006

In the present case, the Veteran initially underwent a VA 
mental disorders examination in November 2005.  At that time, 
she reported experiencing memory loss, depressed mood, and 
sleep problems.  There was no impairment of thought process 
or communication found by the examiner.  The Veteran denied 
suicidal or homicidal thoughts, delusions, hallucinations, 
and obsessive or ritualistic behavior.  Her speech was 
determined to be normal, relevant, somewhat importuning, 
logical and generally indicative of a sound sensorium.  The 
Veteran endorsed mood swings and prior inappropriate 
responses to people if she was "triggered."  However, 
considering all of the evidence, the examiner determined that 
her depression was recurrent and mild in severity.  He stated 
that the Veteran noted that medication treating her 
depression, although moderately prescribed, was efficacious.  
VA examination, November 2005.  

Also, in evaluating psychiatric disabilities, the Board has 
adopted the 4th edition of the Diagnostic and Statistical 
Manual of Mental Disorders, published by the American 
Psychiatric Association (DSM-IV).  That manual includes a 
Global Assessment of Functioning (GAF) scale reflecting 
psychological, social and occupational functioning on a 
hypothetical continuum of mental illness.  Richard v. Brown, 
9 Vet. App. 266, 267 (1996)(citing DSM-IV).  In this case, 
the Veteran has been assigned GAF scores ranging from 51 to 
60.  A score of 51-60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers). 

In all, there is no evidence that, prior to May 31, 2006, the 
Veteran exhibited panic attacks, intermittent periods of 
inability to perform occupational tasks, or other 
symptomatology consistent with that contemplated at the next 
higher level of compensation.  The evidence of record 
reflects that the Veteran's depression at this stage of the 
appellate period is primarily manifested by symptomatology 
that most nearly approximates that described at the 10 
percent evaluation, and no higher. 

Since May 31, 2006

The Veteran subsequently underwent additional VA mental 
disorders examinations in April and November 2007.  She again 
reported sleep difficulties, particularly with staying asleep 
once she had fallen asleep.  VA examination, April 2007.  In 
this regard, the Board notes that the Veteran has also been 
diagnosed with obstructive sleep apnea, with frequent 
obstructive hypopneas followed by arousals and mild oxygen 
desaturations, and has been prescribed use of a continuous 
positive airway pressure machine (CPAP) as treatment for her 
respiratory sleep disorder.  See, e.g., VA treatment 
notations, February 2006 & June 2007.  As such, VA pulmonary 
and sleep clinic specialists have notably attributed at least 
a portion of the Veteran's sleep problems to her obesity and 
resulting breathing problems, as opposed to her mental or 
emotional difficulties.  Id.    

However, upon examination in April 2007, the Veteran 
described the symptoms of her depression as worsening over 
the prior eight to ten months, such that she reports slipping 
back into a pattern of binge drinking.  However, she 
continued to function as a full-time caregiver for her 
disabled husband and was found to be well-oriented and alert 
without any homicidal or suicidal ideation, and without any 
evidence of acute impairment in cognitive functioning.  At 
this time, she was assigned a GAF score of 60.  

The same examiner evaluated the Veteran again in November 
2007 and noted that the Veteran continued to report a decline 
in her well-being.  She reported minimal appetite and 
increasing problems with depressed mood.  She reported 
keeping a chart of her moods on a scale of 1 to 10, with 10 
being unable to get out of bed.  She reported that there were 
several "10" days in the prior six months.  However, upon 
examination, the Veteran was punctual, and appeared 
appropriately dressed and neatly groomed.  The Veteran's 
demeanor was described as agreeable, pleasant, quite 
talkative, and sociable.  She was described as having above 
average intellectual functioning.  The examiner found that 
there was no evidence of significant decline in cognitive 
functioning since the prior examination.  A GAF score of 55 
was assigned. 

Since the last VA examination, contemporaneous treatment 
records detail the Veteran's continued evaluation and 
treatment for her depression.  Most recently, in May 2009, 
the Veteran is described as well dressed with good attention 
to grooming, cooperative in the interview, with a normal 
motor exam.  She spoke with a normal rate and volume and 
evinced a full range affect, although describing a poor mood.  
Her thought process was linear and thought content noted for 
an absence of psychotic symptoms and suicidality.  Her 
concentration and memory were reported as subjectively 
impaired, but insight and judgment were fair.  VA treatment, 
May 2009.  

While the symptoms of the Veteran's depression may have 
intensified as of May 2009, and are now evaluated as 30 
percent disabling, there is no evidence that the symptoms of 
her depression have worsened to the point that an evaluation 
greater than 30 percent is warranted.  Specifically, there is 
no evidence of flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, or any 
cognitive impairment, such as that contemplated at the next 
higher rating.  There is also no evidence of suicidal 
ideation, obsessional rituals, neglect of personal appearance 
and hygiene, or total occupational and social impairment, as 
required for the higher evaluations at 70 and 100 percent 
respectively.  

In all, the Board has considered the full body of evidence 
and finds that the symptoms of the Veteran's depression 
warrant a 10 percent rating prior to May 31, 2006 and a 30 
percent rating as of May 31, 2006, but no higher.  

Lastly, in reaching the above decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions regarding extraschedular 
ratings.  The Board finds that the evidence of record does 
not present "an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2009); see also Thun v. Peake, 22 Vet. App. 
111, 115-16 (2008) (referral for extraschedular rating 
warranted only where level of disability is not contemplated 
by rating schedule and disability picture exhibits other 
related factors showing unusual or exceptional disability 
picture).  




ORDER

A rating in excess of 10 percent for major depressive 
disorder, prior to May 31, 2006, is denied. 

A rating in excess of 30 percent for major depressive order, 
as of May 31, 2006, is denied.


REMAND

The Board finds that the issue of entitlement to an earlier 
effective date for TDIU may be affected by the outcome of 
appeals remanded contemporaneously in a separate decision by 
another Veterans Law Judge.  As such, this issue is found to 
be inextricably intertwined with the outcome of the separate 
appeals for increased ratings and earlier effective dates, 
and must be remanded for further adjudication after a 
decision is reached on the merits of the other claims.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding 
that two issues are "inextricably intertwined" when they are 
so closely tied together that a final decision cannot be 
rendered unless both issues have been considered).  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issues of 
entitlement to service connection for 
residuals of silicone leakage, 
increased rating for post-operative 
residuals of bilateral subcutaneous 
mastectomies due to fibrocystic breast 
disease, earlier effective date for the 
50 percent rating for residuals of 
breast surgery, and earlier effective 
date for the grant of a separately 
compensable rating for residual 
scarring from the Veteran's multiple 
breast surgeries, as addressed by a 
separate simultaneously issued decision 
by the Board.  

2.  Thereafter, readjudicate the issue 
of entitlement to an earlier effective 
date for TDIU.  If the determination 
remains unfavorable to the Veteran, she 
and her representative must be 
furnished a Supplemental Statement of 
the Case which addresses all evidence 
associated with the claims file since 
the last Statement of the Case.  The 
Veteran and her representative must be 
afforded the applicable time period in 
which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


